Title: From James Madison to John Armstrong, 6 June 1805
From: Madison, James
To: Armstrong, John


Sir
Department of State June 6th. 1805
On reviewing the letters from you not yet acknowledged I find them under the following dates, viz 12th Novr. 24. 25. & 30th Decr 14th Feby and 18th March last.
I have the pleasure to observe to you that the President entirely approves the just and dignified answer given to the venal suggestions emanating from the French functionaries as explained in your letter of the 24th of December. The United States owe it to the world as well as to themselves, to let the example of one Government at least protest against the corruption which prevails. If the merit of this honest policy were questionable, interest alone ought to be a sufficient recommendation of it. It is impossible that the destinies of any nation more than of an individual can be injured by an adherence to the maxims of virtue. To suppose it, would be to arraign the justice of Heaven, and the order of nature. Whilst we proceed therefore in the plain path which those maxims prescribe, we have the best of securities that we shall in the end be found wiser than those crooked politicians, who regarding the scruples of morality as a weakness in the management of public affairs, place their wisdom in making the vices of others, the instruments of their own.
Previous to the receipt of your last letters inclosing copies of your two to Mr Monroe, the communication from Madrid, had given us a view of the unfavourable posture which the negotiation with Spain was taking. The extract now inclosed of the answer which is gone to Madrid, will shew the turn which it is thought most expedient to give to the negotiation, in case its general object should fail, and will enable you to manage your communications with the French Government with a more distinct reference to the course of things at Madrid. This is the more necessary, as it is evident that the Spanish Government must derive its boldness and its obstinacy, from the French Cabinet. The part which France takes in our controversies with Spain is not a little extraordinary. That she should wish well to her ally, and even lean towards her, in the terms of an adjustment with the United States, was perhaps to be expected. But that she should take side wholly with Spain, and stimulate pretensions which threatening the peace of the two Countries might end in placing the United States on the side of Great Britain, with resentments turned against France as the real source of their disappointment this is more than was to be expected, and more than can easily be explained. If the Imperial cabinet be regardless of the weight which this Country could add to the British scale it is a proof that the prospects in Europe are extremely flattering to its views. If the object be, as you finally conjecture, and as on the whole seems least improbable merely to convert the negotiations with Spain into a pecuniary job for France and her agents the speculation altho’ pushed with a singular temerity, may finally be abandoned under a dispair of success, and yield to the obvious policy of promoting equitable arrangements between Spain and the United States.
Whatever the views of France may be there is little ground to rely on the effect of an appeal to right or to reasoning in behalf of our claims on Spain. Were it otherwise it would seem impossible for her to withhold her acquiescense [sic] in them. Not to repeat what has been sufficiently urged in the communications you already possess, it may be observed that nothing can be more preposterous than the joint attempt now made by the French and Spanish Governments in discussing the boundaries of Louisiana to appeal from the text of the Convention which describes them, to a secret understanding or explanations on that subject between those Governments. France sold us Louisiana as described in the Deed of Conveyance, which copies the description from the Deed of Spain to France. If France sold more than she had a right to sell, she would at least be bound to supply the deficiency by a further purchase from Spain, or to remit protanto, the price stipulated by us. But the case rests on a still better footing. France assigned to us Louisiana as described in the conveyance to her from Spain. Our title to the written description is therefore good against both, notwithstanding any separate explanation or covenant between them, unless it be shewn that notice thereof was given to the United States before their bona fide purchase was made. This is a principle of universal justice no less than of municipal law. With respect to France, it will scarc<e>ly be pretended that any such notice was given. On the contrary she corroborated our title according to the text of the bargain, by the language of Mr Talleyrand to Mr Livingston, she corroborated our particular construction of the text, in relation to the Eastern boundary of Louisiana by the language of Mr Marbois and she corroborated our construction in relation to both Eastern & Western boundaries by her silence under the known extent to which that construction carried them. And with respect to Spain, who is equally bound by the assignment of the ostensible title of France, unless she can prove a notice to the United States that the real title was different from the ostensible one, it is to be observed first that no such proof has ever been attempted; and next, that Spain cannot even pretend an ignorance of the necessity of such notice. This is evinced by her conduct in another instance where a secret stipulation with France contrary to the tenor of her Treaty with France was alledged in opposition to the Treaty of the United States with France. France it appears had promised to Spain, thro’ her Minister at Madrid that she would in no event alienate the territory ceded to her by Spain. The Spanish Government, sensible that this promise could not invalidate the meaning of the instrument which exhibited the title of France as absolute and therefore alienable, no sooner heard of the purchase concluded at Paris by the Minister of the United States, than she instructed her Minister at Washington to communicate without delay to the Government of the United States the alledged engagement of France not to alienate. This communication was made on the 9th of Sepr 1803, and so convinced was Spain of the necessity of the most formal notice on such occasions, that the Spanish Minister here repeated the same notice on the 27th of the same month with the addition of some other pretended defects in the title of France, and urged on the Government here an obligation to forbear under such circumstances to ratify the Convention with France. Now if it was necessary for Spain in order to protect herself by a secret engagement of France not to alienate, against the overt transaction giving France a right to alienate, that she should give notice of that engagement to third parties; and if Spain knew this to be necessary, the same course was equally necessary and equally obvious, when the effect of the overt stipulation as to the limits of the territory sold was to be arrested or restricted by any separate agreement between the original parties. Yet this course has not been pursued. So far from it, Spain in finally notifying thro’ her Minister here, a relinquishment of her opposition to the assignment of Louisiana to the United States and consequently to the title of France as derived from the treaty itself, never gave the least intimation of any other secret articles or engagements whatever, which were to qualify the exposition of the overt description of boundaries, contained in the text of the Treaty; fully acquiescing thereby in the meaning of the Text according to the ordinary rules of expounding it.
In your letter of February 14th it is intimated that a disposition appeared in the French Government to open the Colonial trade to the United States, in consideration of a pecuniary equivalent. The objections to such an arrangement are considered by the President as insuperable. If made in time of war, it would beget discontents in Great Britain who would suspect or pretend that the arrangement was a cover for a subsidy; and with the more plausibility, as during war, nearly the same privileges are allowed without purchase. The precedent, in the next place would be a novel and a noxious one. Add that our trade with the French Colonies, in time of war, being more important to France than to the United States, there is as much reason why they should buy it of us in time of war, as that we should buy it of her in time of peace. Finally, the reciprocity of advantages in the trade at all times makes it the real interest of France as of other nations, to lay it open to us at all times. Of this truth the enlightened statesmen of Europe are becoming every day more sensible; and the time is not distant when the United States with a reduced debt and a surplus of revenue, will be able, without risking the public credit, to say with effect to whatever nation they please, that they will shut their trade with its Colonies in time of war, if it be not open to them equally at all times.

Still the peculiar situation of St Domingo makes it desirable that some such arrangement should take place as is suggested in my letters to Mr Livingston of 31 Jany & 31st March 1804 extracts from which are inclosed. And the late act of Congress, having done what ought to be followed, by proofs of a corresponding disposition on the part of France, the President thinks it proper that you should continue to press, on favorable occasions the reasonableness of permitting Commercial Agents of the United States to reside wherever a commerce is permitted.
You have already been apprized of the depredations committed by the lawless cruizers of France in the West Indies, sometimes in connection with French ports; sometimes in connection with Spanish ports. This subject claims the serious attention of the French Government; as laying the foundation for just claims of indemnity, as well as producing irritations unfriendly to the relations prescribed by the interest and it is hoped by the dispositions of both countries. In some instances great irregularities are committed, beyond those of mere depredation. Inclosed is a statement of a peculiar outrage, and of the letter written to Turreau on the subject, with his answer. France cannot give a more acceptable proof of her justice, nor a more seasonable one of her sound policy, than by provisions that will effectually remove such grounds of complaints.
I inclose also a copy of a very extraordinary decree issued by the French Commandant at Santa Domingo. The letter written to Genl Turreau, of which a copy, with one of his in answer, is inclosed, will explain the sentiments of the President thereon, and be a guide to the representations which you will make to the French Government. I add a copy of a letter to the President from Mr Walton residing at Santo Domingo, which having relation to our affairs with that Island may assist your view of them. There is no reason to believe that under the Decree of Genl Ferrand any of our citizens have been put to death; but it seems certain that they have suffered the indignity and the outrage of corporal punishment, and consequently that an exemplary satisfaction is due from the French Government, at least in cases which fall not under municipal law but that of nations. Genl Turreau you will observe undertakes to vindicate the justice of the bloody decree, at the same time that he promises to interpose against its effects. It was thought unnecessary to reply to his answer, which would have brought on a fruitless and endless discussion; and the more unnecessary as the principles maintained by the United States with respect to the trade with St Domingo were sufficiently understood.
In the course of last month, sailed for the Mediterranean, a reenforcement, consisting of the frigate John Adams of 32 guns and 600 men, 9 gun boats carrying each about 20 men and most of them two thirty two pounders; and two bomb vessels with 13 inch mortars. The boats are of a size and structure supposed to be much superior to any yet known in that sea, and to be peculiarly fitted for the service in which they are to be employed.
Mr Bowdoin sailed from Boston, about the 10th of last month in the Baltic, Cap Blount for St Andero.
The laws of the last Session of Congress being just edited, a copy is transmitted by this opportunity. I have the honor to be Sir, with great respect & Consideration your most Obt Svt.
James Madison
